DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 1 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. 9,844,641, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on April 12, 2021.
In claims 2 and 3, line 2, both occurrences of “for treating a patient is” have been replaced with -is further-. 
In claim 4, lines 11 and 12 have been replaced with ‘treating the target mucosal tissue of the patient’s small intestine with the at least one treatment element.’
Claims 22, 23, 26, and 27 have all been amended to depend from claim 4.

Allowable Subject Matter
Claims 1-28 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a method for treating polycystic ovarian syndrome, said method comprising: selecting a patient diagnosed as having polycystic ovarian syndrome; treating a target mucosal tissue of the patient's small intestine to modify at least one of nutrient absorption by the target mucosal tissue, hormonal signaling from the target mucosal tissue, and secretions of the target tissue, wherein the treatment is configured to treat polycystic ovarian syndrome” in the context of the claim as a whole.
The most pertinent prior art reference of record is WO 2012/099974, which teaches a similar procedure comprising some of the limitations.  However, this reference fails to expressly teach the specifically-claimed step of “selecting a patient diagnosed as having polycystic ovarian syndrome… wherein the treatment is configured to treat polycystic ovarian syndrome”.  While U.S. 2013/0178910 (which is also considered to be pertinent) teaches treating PCOS via a patient’s intestine, this reference fails to expressly teach the specifically-claimed step of “treating a target mucosal tissue of the patient’s small intestine”.  Therefore, both of these references fail to expressly teach the treatment of PCOS via the targeting of mucosal tissue of a patient’s intestine.  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794